DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
The Notice of Allowability is updated herein to correct an error on the PTO-37.  Please refer to the search notes and search strategies mailed 01/27/2022.
	For the sake of clarity, the text of the Notice of Allowability mailed 01/27/2022 will be reproduced herein.

Status of the Claims
An amendment after final was filed 10/28/2021. Claims 11, 12, 15-17 and 23-25 are newly canceled and claims 26-28 are pending. 

Priority
Receipt on 10/27/2021 is acknowledged of certified copies of papers required by 37 CFR 1.55. The effective filing date of the instant application is 09/10/2015.

Claim Interpretation
Note the interpretation of the term “similarity” in the claims 26 and 28 as set forth at p. 2 of the Office action mailed 08/31/2021; namely as meaning “identity plus conservation of amino acid type” as set forth at p. 6, line 13 of the instant specification. 
Rejections/Objections Withdrawn
	The previous rejections of claims 11, 12, 15-17 and 23-25 are withdrawn in response to Applicant’s cancelation of that claim.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. The applied prior art references by Parry (PGPUB 20140066377—of record), O’Connor et al. (Brain Research 1062 (2005) 171-174), Donkin (Curr Opin Neurol 23:293-299), Burda (Neuron, January 22, 2014; 81: 229-248) and Hellewell (Mediators of Inflammation, 2012, Article ID 356494, 18 pages; doi:10.1155/2012/356494) do not teach or suggest treating traumatic spinal cord injury as recited in claims 26-28, which were not included in the rejection of claims 11, 12, 15-17 and 23-25 (see pages 4-13 of the Office action mailed 08/31/2021). In addition, the prior art of Tregear et al. (WO 03/030930) does not teach or suggest treating spinal cord injury with the recited relaxins. All references are of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 26-28 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649